DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the target element" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-5, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2008/0164274 (Stettes).
In re claim 1, Stettes discloses a food product dispensing machine for dispensing food product into a cup, the food product dispensing machine comprising: 
a cup holder (beverage cup receiving area 1120; figure 13B) that comprises a target element (includes light emitted by emitters 1122a; paragraph [0087]); 
a sensor (detectors 1122b) that is configured to sense the target element (detect emitted light from emitters 1122a; paragraph [0087]); 
wherein the cup holder is configured to hold the cup (various sizes of cups 1302 are placed within receiving area 1120; paragraph [0088]) such that the cup prevents the sensor from sensing at least a portion of the target element (depending on the size of cup light emitted from emitters 1122a is blocked which prevents reception by corresponding detector 1122b; paragraph [0089]); and 
a controller (1110; paragraph [0093]) that is configured to determine a size of the cup based on a remaining portion of the target element that is sensed by the sensor (may receive and process signals from detectors 1122b to determine size of placed cup based on the emitted light detected by detectors 1122b; paragraph [0093]) when the cup is held by the cup holder (when positioning cup 1302 in receiving area 1120; paragraph [0092]).
In re claim 2, Stettes discloses the food product dispensing machine according to claim 1, and further discloses wherein the sensor is configured to sense the target element (detectors 1122b detect emitted light from emitters 1122a, i.e., through the detectors 1122b; paragraph [0087]) through a sidewall (right wall, detectors 1122b, collectively; figure 13B) of the cup holder (of receiving area 1120 in figure 13B as shown).

In re claim 4, Stettes discloses the food product dispensing machine according to claim 1, and Stettes further discloses wherein the cup holder comprises a base (bottom wall within receiving area 1120 as shown in figure 13B) that supports the cup (supports beverage cup as shown) and front (and left) and rear sidewalls (and right walls of 1120 in figure 13B), wherein the sensor is configured to sense the remaining portion of the target element (detectors 1122b detect emitted light from emitters 1122a; paragraph [0087]) via an opening in the front sidewall (detectors 1122b are capable of detecting light through openings in left wall).
In re claim 5, Stettes discloses the food product dispensing machine according to claim 4, and further discloses wherein the opening is one of a plurality of openings in the front sidewall (detectors 1122b are capable of detecting light through openings in left wall; figure 13B) through which the sensor is configured to sense the remaining portion of the target element (detectors 1122b are capable of detecting emitted light from emitters 1122a through openings in left wall; paragraph [0087]).
In re claim 10, Stettes discloses a food product dispensing machine for dispensing food product to a cup, the food product dispensing machine comprising: a cup holder (beverage cup receiving area 1120; figure 13B) configured to hold the cup (various sizes of cups 1302 are placed within receiving area 1120; paragraph [0088]); a first sensor (lower detector 1122b in figure 13B) that is configured to sense an attribute of the cup (detects container/cup size of beverage cup; paragraph [0088]); and a controller (1110; paragraph [0093]) that is configured to determine a size of the cup based on the attribute of the 
In re claim 11, Stettes discloses the food product dispensing machine according to claim 10, and further discloses wherein the attribute is a diameter of the cup (in other embodiments, different or additional dimensions such as width, i.e., indicative of diameter, can be used to detect the cup size; paragraph [0089]).
In re claim 12, Stettes discloses the food product dispensing machine according to claim 10, and further discloses wherein the cup holder further comprises a target element (emitted light from emitters 1122a; paragraph [0087]); and further comprising a second sensor (middle detector 1122b) that senses the target element (detect emitted light from emitters 1122a; paragraph [0087]), wherein the cup holder is configured to hold a cup (various sizes of cups 1302 are placed within receiving area 1120; paragraph [0088]) such that the cup prevents the second sensor from sensing at least a portion of the target element (depending on the size of cup light emitted from emitters 1122a is blocked which is capable of preventing reception by middle detector 1122b; paragraph [0089]); and wherein the controller is configured to determine the size of the cup based on a remaining portion of the target element that is sensed by the second sensor (may receive and process signals from middle detector 1122b to determine size of placed cup; paragraph [0093]) when the cup is held by the cup holder (when positioning cup 1302 in receiving area 1120; paragraph [0092]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stettes in view of 4,590,975 (Credle).
In re claim 13, Stettes discloses the food product dispensing machine according to claim 11. Stettes further discloses a cup dispenser (cup dispenser; paragraph [0039]); wherein the controller is configured to determine the size of the cup (paragraph [0093]) based on the dispense of the cup sensed by the dispense sensor. Stettes does not disclose a cup dispenser having a first cup housing that is configured to hold a plurality of cups that are manually dispensable by a user; and a dispense sensor that is configured to sense cups that are dispensed from the cup dispenser; wherein the controller is configured determine the size of the cup based on the dispense of the cup sensed by the dispense sensor. 
Credle discloses a cup dispenser (assembly 14; figure 1) having a first cup housing (cover 58) that is configured to hold a plurality of cups (holding stacks 60, 62, of cups as shown) that are manually dispensable by a user (user is capable of manually dispensing cups from stacks 60, 62); and 
a dispense sensor (cup sensor 104; column 5, line 1) configured to sense cups that are dispensed from the cup dispenser (is capable of detecting the presence of cups dispensed from assembly 14; column 5, lines 1-2); 
wherein the controller (102; column 4, lines 60-65) is configured determine the size of the cup based on the dispense of the cup sensed by the dispense sensor (cup sensor 104 detects the presence of the cup dispensed and ice is dispensed depending on whether the drink ordered was small or large, i.e., 
In order to provide a cup dispenser for the automated beverage dispenser (STETTES, paragraphs [0039], [0095]), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stettes' cup dispenser to include Credle's cup dispenser with dispense sensor and controller such that the controller determines the size of the cup when the cup is dispensed, since Credle discloses an assembly that holds stacks of cups for a beverage dispenser and automatically dispenses into the cup based on the particular drink size ordered (CREDLE; figure 1, column 2, line 35, column 5, lines 15-30).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stettes in view of 4,469,150 (Grimaldi).
In re claim 8, Stettes discloses a method of determining cup size in a food product dispensing machine for dispensing food product, the method comprising: placing a cup (cup 1302; figure 13B) in a cup holder (is placed within receiving area 1120; paragraph [0088]); sensing a remaining portion of a target element (emitted light directed to and received by detector 1122b; paragraph [0087]) associated with the cup holder (emitted by emitter 1122a within receiving area 1120 as shown; figure 13B) that is not obstructed by the cup (not obstructed by cup 1302 within receiving area 1120 as shown in figure 13B); determining a size of the cup based on the remaining portion of the target element (controller 1110 may receive and process signals from detectors 1122b to determine size of placed cup; paragraph [0093]).
Stettes does not disclose indicating the size of the cup to a user of the food product dispensing machine. Grimaldi discloses indicating a size of a cup (delivers one ticket indicating total volume delivered in recipient 6; column 6, lines 2-5) to a user of a food product dispensing machine (to customer using cabinet 1; column 5, line 66). In order to inform the customer of pricing information via external panel and display lights (Stettes; paragraph [0086]), it would have been obvious to one of .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stettes in view of Grimaldi and further in view of GB 2509521 A (Boyd).
In re claim 9, Stettes and Grimaldi, in combination, disclose the method according to claim 8. Stettes does not further disclose comprising determining the size of the cup by comparing the remaining portion of the target element to a plurality of cup sizes that are correlated to sizes of cups. 
Boyd discloses determining a size of a cup (assessing size of cup placed within dispensing area; page 2, fourth paragraph) by comparing remaining portion of target element (comparing result of infra-red sensed by matrix of sensors; page 2, fourth paragraph) to a plurality of cup sizes that are correlated to sizes of cups (with database of standard Drink Holders to confirm dimensions and volume of receptacle; page 2, fourth paragraph). In order to determine the appropriate cup size (Stettes; paragraph [0089]), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stettes’ method by including Boyd's step of comparing detected size to a database, since Boyd discloses that doing so ensures that the receptacle cannot be over filled (BOYD; page 2, fourth paragraph).
Allowable Subject Matter
Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination, discloses or fairly suggests “the controller is configured . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited prior art not relied upon appear to be 102 references for at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753